DETAILED ACTION
This Office action is in response to an amendment and/or arguments submitted on January 27, 2022.
Claims 1, 3-4, 6-8, 17, and 19-26 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 7-8, filed January 27, 2022, with respect to prior art rejection of claims 1-4, 7-12, and 15-20 have been fully considered and are persuasive.  The prior art rejection of claims 1-4, 7-12, and 15-20 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-4, 6-8, 17, and 19-26 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim is allowable over the prior arts since none of the prior art references taken individually or in combination particularly suggests, discloses or renders obvious the following italic limitations:
A network element comprising: 
a modem including a physical port connected to a network, wherein the network includes Optical Transport Network (OTN); 
processing circuitry communicatively coupled to the modem for implementing a plurality of OTN-related functions; 
interface circuitry communicatively coupled to the processing circuitry; and 
an interface in the processing circuitry configured to detect a specific defect from the interface circuitry, 
wherein the interface is connected to the modem and the modem is configured to selectively disable a laser based on the specific defect from the interface circuitry, and wherein the processing circuitry includes an Optical Channel Data Unit level k (ODUk) TCM x function (x = 1 to 6) connected to the interface circuitry, and the specific defect includes one of a Tandem Connection Monitor (TCM) defect and a Server Signal Fail (SSF) defect, wherein the ODUk TCM x function is configured to propagate an Alarm Indication Signal (AIS) towards the modem, responsive to the specific defect from the interface circuitry, in addition to causing the laser to be disabled.
Hironaka et al. (US 2017/0353235 A1) discloses a second controller 103B receiving a notification about a failure from a thirteenth transmission device 102C when the failure occurs in the work path 105A (see FIG. 1 and ¶ 23) and causing the modem of the thirteenth transmission device 102C to turn off the laser based on detecting the path failure (see FIG. 1 and ¶ 23). Moreover, Hironaka et al. discloses OTN 105 (see FIG. 1), where ODU OH includes information associated with various functions such as TCM 1 to TCM 6 and automatic protection switching and protection communication control channel (see FIG. 9 and ¶ 73).
However, the prior arts of record do not disclose, alone or in combination, a modem including a physical port connected to a network, wherein the network includes Optical Transport Network (OTN); wherein the interface is connected to the modem and the modem is configured to selectively disable a laser based on the specific defect from the interface circuitry, and wherein the processing circuitry includes an Optical Channel Data Unit level k (ODUk) TCM x function (x = 1 to 6) connected to the interface circuitry, and the specific defect includes one of a Tandem Connection Monitor (TCM) defect and a Server Signal Fail (SSF) defect, wherein the ODUk TCM x function is configured to propagate an Alarm Indication Signal (AIS) towards the modem, responsive to the specific defect from the interface circuitry, in addition to causing the laser to be disabled.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 3-4 and 6-8 are also allowed since they are depended upon allowed base claims as set forth above.
Regarding claims 17 and 19-20, please see above explanation for reasons for allowance.
Regarding claim 21, the claim is allowable over the prior arts since none of the prior art references taken individually or in combination particularly suggests, discloses or renders obvious the following italic limitations:
A network element comprising: 
a modem including a physical port connected to a network, wherein the network includes Optical Transport Network (OTN); 
processing circuitry communicatively coupled to the modem for implementing a plurality of OTN-related functions; 
interface circuitry communicatively coupled to the processing circuitry; and 
an interface in the processing circuitry configured to detect a specific defect from the interface circuitry, 
wherein the interface is connected to the modem and the modem is configured to selectively disable a laser based on the specific defect from the interface circuitry, and wherein the processing circuitry includes an Optical Channel Data Unit level k (ODUk) TCM x function (x = 1 to 6) connected to the interface circuitry, and the specific defect includes one of a Tandem Connection Monitor (TCM) defect and a Server Signal Fail (SSF) defect, 
wherein the processing circuitry further includes an Optical Transport Function level k (OTUk) function between the ODUk TCM x function and the modem, wherein the interface is through the OTUk function.
Hironaka et al. (US 2017/0353235 A1) discloses a second controller 103B receiving a notification about a failure from a thirteenth transmission device 102C when the failure occurs in the work path 105A (see FIG. 1 and ¶ 23) and causing the modem of the thirteenth transmission device 102C to turn off the laser based on detecting the path failure (see FIG. 1 and ¶ 23). Moreover, Hironaka et al. discloses OTN 105 (see FIG. 1), where ODU OH includes information associated with various functions such as TCM 1 to TCM 6 and automatic protection switching and protection communication control channel (see FIG. 9 and ¶ 73).
However, the prior arts of record do not disclose, alone or in combination, a modem including a physical port connected to a network, wherein the network includes Optical Transport Network (OTN); wherein the interface is connected to the modem and the modem is configured to selectively disable a laser based on the specific defect from the interface circuitry, and wherein the processing circuitry includes an Optical Channel Data Unit level k (ODUk) TCM x function (x = 1 to 6) connected to the interface circuitry, and the specific defect includes one of a Tandem Connection Monitor (TCM) defect and a Server Signal Fail (SSF) defect, wherein the processing circuitry further includes an Optical Transport Function level k (OTUk) function between the ODUk TCM x function and the modem, wherein the interface is through the OTUk function.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 22-26 are also allowed since they are depended upon allowed base claims as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Hoon James Chung
Primary Examiner
Art Unit 2474